            Case 3:20-cv-09203-EMC Document 64-1 Filed 08/04/21 Page 1 of 3



 1   JENNER & BLOCK LLP
     Kate T. Spelman (Cal. Bar. No. 269109)
 2   kspelman@jenner.com
     633 West Fifth Street, Suite 3600
 3   Los Angeles, California 90071
     Telephone:    213 239-5100
 4   Facsimile:    213 239-5199

 5
     JENNER & BLOCK LLP
 6   Debbie L. Berman (pro hac vice)
     dberman@jenner.com
 7   Wade A. Thomson (pro hac vice)
     wthomson@jenner.com
 8   353 North Clark Street
     Chicago, Illinois 60654
 9   Telephone:     312 222-9350
     Facsimile:     312 527-0484
10
     Attorneys for Defendant PeopleConnect, Inc.
11

12                                  UNITED STATES DISTRICT COURT

13                               NORTHERN DISTRICT OF CALIFORNIA

14                                       SAN FRANCISCO DIVISION

15

16   MEREDITH CALLAHAN AND LAWRENCE                  Case No. 3:20-cv-09203-EMC
     GEOFFREY ABRAHAM, on behalf of themselves
17   and all others similarly situated,              [PROPOSED] ORDER GRANTING
                                                     DEFENDANT PEOPLECONNECT, INC.’S
18                               Plaintiffs.         MOTION FOR LEAVE TO FILE A REPLY IN
                                                     SUPPORT OF ITS SUPPLEMENTAL
19         v.                                        MEMORANDUM
20   PEOPLECONNECT, INC., a Delaware                 Hearing Date: September 9, 2021
     Corporation,                                    Hearing Time: 1:30 p.m.
21                          Defendant.               Judge: Hon. Edward M. Chen
                                                     Courtroom: 5
22

23

24

25

26

27

28

                [PROPOSED] ORDER GRANTING DEFENDANT’S MOTION FOR LEAVE TO FILE A REPLY –
                                           3:20-cv-09203-EMC
             Case 3:20-cv-09203-EMC Document 64-1 Filed 08/04/21 Page 2 of 3



 1          Before the Court is Defendant’s Motion for Leave to File a Reply in Support of Its Supplemental

 2   Memorandum. Having considered the papers and arguments, the Court finds that for the reasons set for in

 3   Defendant’s Motion for Leave to File a Reply in Support of Its Supplemental Memorandum,

 4   PeopleConnect has shown that good cause exists for the submission of its Reply, and hereby GRANTS
 5   Defendant’s Motion for Leave.

 6          IT IS SO ORDERED.

 7

 8

 9   DATED: ________________
10

11

12                                                                    ______________________________
                                                                      Judge Edward M. Chen
13                                                                    United States District Judge
14

15

16

17

18

19

20
21

22

23

24

25

26

27

28
               [PROPOSED] ORDER GRANTING DEFENDANT’S MOTION FOR LEAVE TO FILE A REPLY –
                                          3:20-cv-09203-EMC
                                                       2
     Case 3:20-cv-09203-EMC Document 64-1 Filed 08/04/21 Page 3 of 3



 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28
                                          3
                                   TITLE OF FILING
                              Case No. 3:20-cv-09023-EMC
